DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2014/0105098 A1, hereinafter “Chu”).
Regarding claim 1, Chu teaches a method by a wireless transmitting device for distinguishing between a quality of service (QoS) management frame and a non-QoS management frame, the method comprising: generating a frame that includes a frame header, wherein the frame header includes a frame control field, wherein the frame control field includes a partial traffic identifier or subtype (PTID/subtype) subfield, wherein the PTID/subtype subfield indicates whether the frame is a quality of service (QoS) management frame or a non-QoS management frame; and transmitting the frame through a wireless medium (figs. 1C, 1D, 4, ¶ [0030], the frame control (FC) field 32 a number of sub-fields are included which provide the following information: protocol version; type (specifying management frame); subtype (specifying quality of service (QoS) or management types for Action, Action no ACK, Disassociation, Deauthentication, etc.), ¶ [0033]).
 	Regarding claim 9, Chu teaches a method by a wireless receiving device for distinguishing between a quality of service (QoS) management frame and a non-QoS management frame, the method comprising: receiving a frame that includes a frame header, wherein the frame header includes a frame control field, wherein the frame control field includes a partial traffic identifier or subtype (PTID/subtype) subfield, wherein the PTID/subtype subfield indicates whether the frame is a quality of service (QoS) management frame or a non-QoS management frame; and determining whether the frame is a QoS management frame or a non-QoS management frame based on the PTID/subtype subfield (figs. 1C, 1D, 2-4, ¶ [0030], the frame control (FC) field 32 a number of sub-fields are included which provide the following information: protocol version; type (specifying management frame); subtype (specifying quality of service (QoS) or management types for Action, Action no ACK, Disassociation, Deauthentication, etc.), ¶ [0033]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 2-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Benoit et al. (US 2016/0057703 A1, hereinafter “Benoit”).
 	Regarding claims 2, 5, 10 and 13, Chu does not explicitly teach the method of claim 1.
Chu does not explicitly teach wherein the PTID/subtype subfield occupies bits B5 to B7 of the frame control field.
 	Benoit teaches wherein the PTID/subtype subfield occupies bits B5 to B7 of the frame control field; wherein the frame is a protocol version 1 (PV1) frame, wherein the frame control field does not include a to distribution system (To DS) subfield (fig. 5, ¶ [0084]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a PV1 frame where PTID/subtype subfield occupies bits B5 to B7 of the frame control field in the system of Chu to further improve industrial applicability.
Regarding claims 3, 4, 11, and 12, Chu in view of Benoit teaches the method of claim 2, wherein the PTID/subtype subfield occupies bits B5 to B7 of the frame control field.
Chu does not explicitly teach wherein a value included in the PTID/subtype subfield being set to binary ‘100’ or binary ‘101’ indicates that the frame is a QoS management frame.
However, it is well known in the art that the 3-bit PTID/subtype subfield can be set to different values to indicate/distinguish different types of frames; wherein a value included in the PTID/subtype subfield being set to binary ‘000’ or binary ‘001’ indicates that the frame is a non-QoS management frame..
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to set the PTID/subtype subfield to binary ‘100’ or binary ‘101’ to indicate that the frame is a QoS management frame and to set the PTID/subtype subfield to binary ‘000’ or binary ‘001’  to indicate that the frame is a non-QoS management frame in the system of Chu. The motivation for doing this is a matter of design choice.
9.	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kim et al. (US 2013/0173924 A1, hereinafter “Kim”).
 	Regarding claims 6, 7, 14 and 15, Chu teaches the method of claim 1, wherein the frame header further includes a sequence control field (figs. 1C and 1D).
Chu does not explicitly teach wherein the sequence control field includes a sequence number subfield, wherein when the PTID/subtype subfield indicates that the frame is a QoS management frame, the sequence number subfield includes a first subfield indicating a 10-bit sequence number of the frame and a second subfield indicating an access category index (ACI) of the frame.
Kim teaches wherein when the frame is a QoS management frame, the sequence number subfield includes a first subfield indicating a 10-bit sequence number of the frame and a second subfield indicating an ACI of the frame (¶ [0062], Management Frame QoS (MFQ), ¶ [0063], ¶ [0064], An access category of the MFQ frame may be included with a length of 2 bits in a sequence number subfield of a sequence control field of the MFQ frame); wherein the first subfield occupies bits B4 to B13 of the sequence control field and the second subfield occupies bits B14 and B15 of the sequence control field (figs. 8, 9 and ¶ [0067]-¶ [0069]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include, in the sequence number subfield, a first subfield indicating a 10-bit sequence number of the frame and a second subfield indicating an ACI of the frame wherein when the PTID/subtype subfield indicates that the frame is a QoS management frame in the system of Chu to further enhance system efficiency and reliability (¶ [0064] of Kim).
 	Regarding claims 8 and 16, Chu teaches the method of claim 1, wherein the frame header further includes a sequence control field (figs. 1C and 1D).
Chu does not explicitly teach wherein the sequence control field includes a sequence number subfield, wherein when the PTID/subtype subfield indicates that the frame is a non-QoS management frame, the sequence number subfield indicates a 12-bit sequence number of the frame.
Kim teaches wherein when the frame is a QoS management frame, the sequence number subfield includes a first subfield indicating a 10-bit sequence number of the frame and a second subfield indicating an ACI of the frame (¶ [0062], Management Frame QoS (MFQ), ¶ [0063], ¶ [0064], An access category of the MFQ frame may be included with a length of 2 bits in a sequence number subfield of a sequence control field of the MFQ frame); when frame is a non-QoS management frame, the sequence number subfield indicates a 12-bit sequence number of the frame(¶ [0068]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the sequence number subfield indicating a 12-bit sequence number of the frame when the PTID/subtype subfield indicates that the frame is a non-QoS management frame in the system of Chu to utilize design methodologies well known in the art.
Allowable Subject Matter
10.	Claims 17-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 17-20, prior art of record fails to teach or fairly suggest the combination of limitations “generating a frame that includes the header compression element, wherein the header compression element includes a CTR with CBC-MAC protocol (CCMP) update field, wherein the CCMP update field includes a first subfield indicating a PTID of QoS data frames or an ACI of QoS management frames and a second subfield indicating whether the first subfield indicates the PTID of QoS data frames or not”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477